DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Information Disclosure Statement Objection
2.  	The information Disclosure Statement (IDS) filed on 12/27/2021 has been considered.  
Preliminary Amendment
3.	A Preliminary Amendments filed 4/15/2020 to specification and claims are accepted. 
Improper Abstract
4.	The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length and not exceeding 15 lines. The language should be clear and concise should not repeat information given in the title or in the claims body. It should avoid using phrases, e.g., “Embodiments include….”, “The present disclosure relates, …”, “It is an object of the present invention…”, or “This object is achieved by …” See MPEP § 608.01(b) and 37 C.F.R. 1.438.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
Note: The abstract should be labeled with current amendment to distinguish with the previous one.
Appropriate corrections are required.  
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 



6.	Claims 1-10 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 

Specifically, representative Claim 1 recite:  acquiring an upper limit of an error of a magnetic noise by using the aeromagnetic compensation error model, before an aeromagnetic flight, wherein the magnetic noise is caused by both an environmental background field in an exploration area and an aeromagnetic flight platform; determining, according to the upper limit of the error of the magnetic noise, whether the environmental background field and the aeromagnetic flight platform are suitable for an aeromagnetic survey flight, and if so, performing a calibration flight to acquire a compensation coefficient; and acquiring data of an attitude term by performing an actual flight, calculating an interference magnetic field by the data of the attitude term and the compensation coefficient acquired during the calibration flight, and performing magnetic compensation.

The claim limitation in the abstract idea have been highlighted in bold above (not included the equation and its description), the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
bold font) above falls into the grouping of Mathematical relationship/formulas/calculations, such as determining and calculating an interference noise. Thus, the step 2A – prong I is Yes.  

	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 comprises additional elements of “acquiring an upper limit of an error of a magnetic noise, before an aeromagnetic flight, and acquiring data of an attitude term by performing an actual flight”, where the acquiring steps are recited at a high level generality (e.g. gathering data for use in calculating step), and amount to mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.5(g).
Furthermore, the preamble of claim 1, “A magnetic compensation method based on an aeromagnetic compensation error model”, where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-10 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible.  
Claim Rejections - 35 USC § 112 
7. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	 The recitation in claim 1, “acquiring an upper limit of an error of a magnetic noise by using the aeromagnetic compensation error model, before an aeromagnetic flight” is indefinite. It is unclear what “upper limit” Applicant means because magnetic noise is 
	Further, “before an aeromagnetic flight” is indefinite. It is unclear whether Applicant means “before an actual flight” as recited in line 11?
b.	 Furthermore, “determining, according to the upper limit of the error of the magnetic noise, whether the environmental background field and the aeromagnetic flight platform are suitable for an aeromagnetic survey flight” is indefinite. It is unclear whether it means “determining, ... the noise caused by environment background field and the aeromagnetic flight platform are suitable…”?
d.	 “and if so, performing a calibration flight to acquire a compensation coefficient” (lines 9-10) is indefinite. It is unclear whether “a calibration flight” meaning “calibration an actual flight” as recited in line 11?
e.	Also, “performing magnetic compensation” (last line) lacks antecedent basis. It is unclear whether it means magnetic compensation for magnetic noise related to the environment background field and the aeromagnetic flight platform in lines 3-10?  
f.	The recitation in claim 4, “that is” is indefinite. It is unclear what “that is” Application refers to?
g.	The recitation in claim 6, “comprises: determining whether the environmental background field and the aeromagnetic flight platform satisfy an aeromagnetic experiment, according to whether a calculated aeromagnetic compensation upper limit is less than a lower limit of accuracy for the aeromagnetic experiment” is indefinite. It is unclear whether applicant means determining whether the environmental background noise and the aeromagnetic flight platform noise?  that satisfy an aeromagnetic survey flight experiment? 
	Further, “according to whether a calculated aeromagnetic compensation upper limit is less than a lower limit of accuracy for the aeromagnetic experiment, …” lacks antecedent basis and indefinite.  (1) There was no prior aeromagnetic compensation is calculated. (2) It is unclear what aeromagnetic compensation upper limit of what, whether it means aeromagnetic compensation error OR aeromagnetic compensation coefficient as recited in claim 1? (3) what is a lower limit of accuracy for the aeromagnetic experience?	
	Furthermore, “determining that it is suitable …” last 2 lines in claim 6 is indefinite. It is unclear what “it is” Applicant refers to? 
h.	The recitation in claim 7, “a calibration flight” lacks antecedent basis. It is unclear whether this limitation is the same as recited in claim 1 line 9?
i.	The recitation in claim 9, “wherein a magnetic field after the magnetic compensation is performed satisfies” is indefinite. It is unclear whether it means “a magnetic field” of interference or noise? Whether magnetic compensation for error?
j.	The recitation in claim 10, “devices such as engines and avionics of an aircraft are turned on during an exploration”, the words “such as” is indefinite. The term “such as” introduces ambiguity because it cannot determine the flowing limitations. 
	Further, the words “an aircraft are turned on during an exploration” is indefinite. It is unclear whether “turned on” but the aircraft is still on ground OR “actual flying”?
Dependent claims are rejected for the same reason as respective parent claim.
Examiner note: It is suggested to clarify each step whether the process occurs in real time in the aircraft during a survey flight (actual flight), OR pre-light/post-flight. 
 	 Due to number of 35 USC 112(b) rejection, the claims are not sufficiently quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Claim Rejections - 35 USC § 103 
9.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-2, 6, and 10 are rejected under AIA  35 U.S.C. 103 as being obvious over Gong et al, hereinafter Gong (US 2017/0299761) in view of Morrison et al, hereinafter Morrison (US patent 9,671,226).
As per Claim 1, Gong teaches a magnetic compensation method based on an aeromagnetic compensation error model, comprising: 
acquiring an upper limit of an error of a magnetic noise by using the aeromagnetic compensation error model, before an aeromagnetic flight (airborne observation console installed in a single axis magnetic free platform used for pre-flight, see [0045], total field error considered “upper limit error of magnetic noise”, Fig 1, S101, [0102]), wherein the magnetic noise is caused by both an environmental background field in an exploration area and an aeromagnetic flight platform (see [0037], [0043], see also [0002]-[0003]); 

Gong does not explicitly teach performing a calibration flight to acquire a compensation coefficient; and the compensation coefficient acquired during the calibration flight.
	Morrison teaches performing a calibration flight to acquire a compensation coefficient (Fig 1, magnetic calibration mode 120, magnetic compensation 116, col 4 lines 6-10); and compensation coefficient acquired during the calibration flight, and performing magnetic compensation (col 4 lines 11-17, col 5 lines 39-49).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Gong performing and calibration coefficient for compensation the flight as taught by Morrison that would effectively correct magnetometer measurement errors so that the magnetic heading angle can be determined accurately (Morrison, col 1 lines 20-24).
As per Claim 2, Gong teaches the magnetic compensation method according to claim 1, wherein the aeromagnetic compensation error model is established by: acquiring various interference magnetic fields (measuring error, e.g. an attitude noise, system noise, [0048]-[0051], [0080], [0102]), and acquiring errors of magnetic 
As per Claim 6, Gong teaches the magnetic compensation method according to claim 1, wherein determining, according to the upper limit of the error of the magnetic noise, whether the environmental 5background field and the aeromagnetic flight platform are suitable for an aeromagnetic survey flight comprises: determining whether the environmental background field and the aeromagnetic flight platform satisfy an aeromagnetic experiment (see [0102]-[0104]), according to whether a calculated aeromagnetic compensation upper limit is less than a lower limit of accuracy for the aeromagnetic experiment, and if the aeromagnetic compensation upper limit is less than the lower limit of the accuracy for the aeromagnetic experiment, determining that it is suitable for the aeromagnetic survey flight; otherwise, determining that it is not suitable for the aeromagnetic survey flight (measured noise is so small compared to magnetometer noises, see [0081], [0086]).
As per Claim 10, Gong teaches the magnetic compensation method according to claim 1, wherein acquiring the upper limit of the error of the magnetic noise caused by the environmental background field in the exploration area (see [0003]) comprises: measuring the environmental background magnetic field at a certain point in the area to be explored in a state without an exploration aircraft (airborne observation (using a mobile earth station “platform”, see [0024], considered no exploration aircraft, see [0037], [0043]), and acquiring the upper limit of the error of the magnetic noise caused by the environmental background field, by using the aeromagnetic compensation error 

 Novel and Non-Obvious Subject Matter
9.	Claims 3-5 and 7-9 are considered novel and non-obvious subject matter with respect to the prior art but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and must correct the rejections under 35 USC 101 and 112.
The following is an examiner's statement of reasons for allowance: 
Claims 3-5 and 7-9 recite formulas for magnetic compensation and calibration flight to acquire a compensation coefficient that are not found in the prior art. 
Conclusion
10.	The following pertinent prior arts/ prior art of record, such as: US patent 7,262,601 of Dransfield et al (Aircraft equipped for airborne vector magnetic exploration surveys); US 2018/0210039 of Shalev (Gradiometer system and method); US patent 6,765,383 of Barringer (Magnetotelluric geophysical survey system using an airborne survey bird); and US patent 9,229,084 of Tu (Magnetometer calibration).
(571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863